OPINION OF THE COURT
Per Curiam.
In this proceeding the Special Referee sustained a charge of professional misconduct alleged against the respondent. The petitioner has moved to confirm the report of the Special Referee.
The charge against the respondent alleged that he neglected *142the estate of his law partner which he was retained to handle in or about December 1985. The decedent had been the successor committee of an individual declared legally incompetent in 1946. The respondent failed to file a final accounting or seek the appointment of a successor committee for the incompetent until June 1987. On October 13, 1987, the respondent was directed to "settle order” by a Justice of the Supreme Court, New York County. The proposed order was finally settled by the respondent in January 1988. In April 1988 the respondent was directed to resettle the order, which was later signed on June 17, 1988. The order appointed a successor committee and directed the executrix of the estate to file a final accounting within 60 days. The respondent, as attorney for the executrix, failed to do so. The respondent also failed to abide by a subsequent request of the Grievance Committee to file the accounting within 30 days.
After reviewing all of the evidence, we are in agreement with the report of the Special Referee sustaining the charge of professional misconduct. The respondent is guilty of the misconduct outlined above. Accordingly, the petitioner’s motion to confirm the report of the Special Referee is granted.
In determining an appropriate measure of discipline to be imposed, we have taken into consideration that the respondent filed the accounting in August 1989 and the respondent’s previously unblemished record in over 44 years of practice as an attorney. Accordingly, the respondent is censured for his professional misconduct.
Mangano, P. J., Thompson, Bracken, Kunzeman and Balletta, JJ., concur.
Ordered that the petitioner’s motion to confirm the report of the Special Referee is granted; and it is further,
Ordered that the respondent, Morton H. Zucker, is hereby censured for his professional misconduct.